TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 14, 2016



                                      NO. 03-16-00200-CV


                                  Daniel Alan Sliger, Appellant

                                                  v.

                               Audra Renee Rodriguez, Appellee




            APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the final divorce decree signed by the district court on February 25, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s final divorce decree. Therefore, the Court affirms the

district court’s final divorce decree. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.